NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  October  29,  2015*  
                                                                                                     Decided  November  2,  2015  
  
                                                                                                                Before  
  
                                                                                            DIANE  P.  WOOD,  Chief  Judge  
  
                                                                                            RICHARD  A.  POSNER,  Circuit  Judge  
  
                                                                                            FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
  
No.  13-­‐‑1892                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
LARRY  M.  JOHNSON,                                                                                                              Southern  District  of  Illinois.  
       Plaintiff-­‐‑Appellant,                                                                                                     
                                               v.                                                                                No.  10-­‐‑135-­‐‑SCW  
                                                                                                                                 Stephen   C.   Williams,   Magis-­‐‑
MICHAEL  P.  RANDLE,  et  al.,                                                                                                   trate  Judge.  
     Defendants-­‐‑Appellees.  
  

                                                                                                                 Order  
       
     Larry  Johnson,  a  Buddhist,  does  not  eat  meat  as  a  matter  of  religious  principle.  Staff  
of  the  Menard  Correctional  Center  in  Illinois,  where  Johnson  is  a  prisoner,  put  him  on  
the  institution’s  ovo-­‐‑lacto-­‐‑vegetarian  diet,  which  includes  eggs,  milk,  and  some  other  
animal  products  but  not  meat,  fish,  or  poultry.  This  is  religiously  acceptable  to  Johnson,  
but  he  maintains  that  the  diet  is  nutritionally  deficient.  He  insists  that  it  lacks  sufficient  
calories  and  that  too  much  of  the  protein  comes  from  soybeans.  Johnson  contends  that  
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  13-­‐‑1892                                                                                    Page  2  

the  diet  violates  the  Cruel  and  Unusual  Punishments  Clause  of  the  Eighth  Amendment,  
applied  to  the  states  by  the  Fourteenth  Amendment.  
       
     Because  the  defendants  did  not  respond  adequately  to  Johnson’s  requests  for  admis-­‐‑
sions,  the  district  court  deemed  it  admitted  that  Johnson’s  diet  includes  2,800  calories  
only  one  day  in  10;  that  the  diet  does  not  meet  the  Department  of  Agriculture’s  recom-­‐‑
mendations  for  servings  of  fruit,  vegetables,  skim  milk,  or  whole  grains;  that  “large  
amounts”  of  soy  proteins  can  cause  medical  problems  (what  amount  is  “large”  was  left  
undefined);  and  that  the  soy  product  the  prison  served  (“textured  vegetable  protein,”  
designed  and  sold  by  Archer  Daniels  Midland  as  a  meat  substitute)  lacks  some  essential  
amino  acids.  The  district  court  concluded  that  these  admissions  entitled  Johnson  to  a  
jury  trial,  which  a  magistrate  judge  conducted  by  consent  under  28  U.S.C.  §636(c).  The  
jury  returned  a  verdict  for  the  remaining  defendant.  The  magistrate  judge  then  denied  
Johnson’s  request  for  an  injunction.  
       
     Before  sending  the  case  to  the  jury,  the  judge  granted  two  defendants’  motion  for  
judgment  as  a  matter  of  law,  see  Fed.  R.  Civ.  P.  50,  ruling  that  their  knowledge  would  
not  permit  an  inference  that  they  acted  with  the  intent  needed  to  violate  the  Eighth  
Amendment  by  serving  insufficient  calories  (and,  for  one  defendant,  that  knowledge  
about  the  amount  and  safety  of  soy  proteins  would  not  support  a  verdict).  Johnson  con-­‐‑
tests  this  ruling,  but  given  the  jury’s  general  verdict  on  the  objective  component  of  the  
Eighth  Amendment  claim,  there  is  no  need  to  address  it.  
       
     Johnson  does  not  contend  that  the  jury  instructions  were  improper.  (He  does  contest  
the  instructions  on  damages,  but  those  became  irrelevant  when  the  jury  found  no  liabil-­‐‑
ity.)  Instead  he  maintains  that  the  evidence  compelled  a  ruling  in  his  favor  under  Rule  
50.  His  problem  is  that  the  evidence  does  not  show  that  every  reasonable  person  must  
find  that  the  diet  was  so  deficient  as  to  violate  the  Constitution.  
       
     Johnson’s  claim  could  be  established  in  one  of  two  ways:  proof  that  12  (or  25)  grams  
of  soy  protein  daily  is  too  high  and  exposes  inmates  to  unjustified  health  risks,  or  proof  
that  the  other  components  of  the  diet  (such  as  milk,  fruits,  and  vegetables)  do  not  con-­‐‑
tain  enough  of  some  essential  nutrients  that  soy  products  lack.  Unfortunately  for  John-­‐‑
son,  his  lawyer  did  not  offer  either  sort  of  evidence.  Indeed,  no  physician  or  other  medi-­‐‑
cal  specialist  testified  at  trial,  and  the  record  lacks  any  medical  research  such  as  pub-­‐‑
lished  articles  that  would  establish  either  the  maximum  safe  quantity  of  soy  proteins  or  
the  minimum  safe  quantity  of  milk,  fruits,  and  vegetables.  (The  Department  of  Agricul-­‐‑
ture’s  recommendations  address  optimal  nutrition,  not  the  bounds  of  medical  safety  or  
the  Constitution’s  minimum  standards.)  Johnson’s  lawyer  put  Johnson  and  five  other  
inmates  on  the  stand;  all  testified  that  they  were  sure  that  the  diet  contained  too  much  
No.  13-­‐‑1892                                                                                        Page  3  

soy  protein  and  too  little  of  other  foods,  but  they  had  no  scientific  basis  for  their  conclu-­‐‑
sions,  and  this  is  hardly  the  sort  of  thing  that  can  be  established  without  expert  evi-­‐‑
dence.  Testimony  that  a  given  inmate  lost  weight,  or  experienced  stomach  pains,  after  
switching  to  the  prison’s  vegetarian  diet  does  not  show  causation,  because  there  are  
many  other  possible  reasons;  and  even  establishing  causation  would  not  necessarily  
imply  a  constitutional  shortcoming  if  the  diet  were  still  nutritionally  adequate.  
       
     The  defense  offered  two  witnesses:  Suzann  Bailey,  the  dietician  who  designed  the  
prison  system’s  menus,  and  Lloyd  Hanna,  the  dietary  manager  at  Menard.  They  testi-­‐‑
fied  that  the  vegetarian  diet  contains  2,400  to  2,800  calories  daily.  Bailey  testified  that  
the  diet  includes  three  ounces  of  “soy  crumbles”  daily  and  that  these  contain  12  grams  
of  soy  protein—though  Bailey  conceded  that  she  lacks  personal  knowledge  of  where  
this  figure  comes  from.  (The  record  does  not  contain  a  laboratory  test  or  materials  dis-­‐‑
tributed  by  Archer  Daniels  Midland  describing  the  nutritional  content  of  “textured  veg-­‐‑
etable  protein.”)  Bailey  added  that  she  had  read  that  “25  grams  of  soy  [protein]  or  less  
per  day  is  safe”—but  she  allowed  that  she  could  not  remember  where  she  had  read  this  
or  what  other  foods  the  subjects  of  this  research  had  been  eating.  
       
     Johnson  relied  substantially  on  evidence  that  he  had  lost  50  pounds  (dropping  from  
190  to  140)  in  the  nine  years  since  switching  to  the  vegetarian  diet.  But  he  did  not  offer  
any  medical  evidence  that  his  current  weight  is  unhealthy  and  did  not  refute  the  de-­‐‑
fendants’  contention  that  he  is  simply  eating  less  these  days.  Before  converting  to  Bud-­‐‑
dhism,  Johnson  had  worked  in  the  prison’s  kitchen  and  had  been  entitled  to  eat  as  
much  as  he  wanted;  after  quitting  that  job,  he  ate  a  regular  diet.  For  all  this  record  
shows,  190  pounds  was  too  high  and  140  pounds  is  a  safe  and  healthy  weight.  
       
     Thus  neither  side  put  any  useful  medical  information  in  the  record.  We  do  not  know  
whether  the  vegetarian  diet  includes  12  grams,  25  grams,  or  some  other  amount  of  soy  
protein.  We  do  not  know  whether  this  amount  is  too  much,  too  little,  or  just  right  either  
absolutely  or  in  relation  to  the  other  foods  included  in  the  prison’s  vegetarian  diet.  Be-­‐‑
cause  Johnson  bears  the  burden  of  production  and  the  risk  of  non-­‐‑persuasion,  we  can  
not  upset  the  jury’s  verdict  or  insist  that  the  district  court  issue  an  injunction.  No  more  
need  be  said  to  resolve  this  appeal—though  what  we  have  said  shows  that  the  outcome  
of  this  case  is  not  informative,  one  way  or  the  other,  on  the  question  whether  Menard’s  
vegetarian  diet  satisfies  the  Constitution.  That  remains  open  to  consideration  on  an  ad-­‐‑
equate  record  in  another  case.  
       
     Johnson’s  additional  arguments  have  been  considered  but  do  not  require  discussion.  

                                                                                                   AFFIRMED